Adams, J.
dissenting. It is undoubtedly true that the plaintiff’s husband might have made a valid gift of the proceeds of the former farm, and the plaintiff would be remediless. But this is not what he did. He purchased another farm with the proceeds, and thereby became the owner, and the plaintiff became dowable in the same; but to defraud her he caused the title to be taken in the name of a son by a former marriage. According to the allegations of the petition, the husband is still the equitable owner. Fie might, of course, for any good reason, make his son trustee of the legal title, but he should not do it to defraud his wife. Having done it, I think that a court of equity should relieve her and furnish her protection. I think that the case falls within the principle of Buzick v. Buzick.
Mr. Justice Beck concurs in this dissent.